Brian J. Stibitz
Kevin M. Boots
REEVES AMODIO LLC
500 L Street, Suite 300
Anchorage, Alaska 99501
Telephone: (907) 222-7100
Facsimile: (907) 22-7199
brian@reevesamodio.com
kevin@reevesamodio.com

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

LAURA O. RUSSELL,                           )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            )
NORTH SLOPE BOROUGH,                        )
HARRY BROWER, FOREST                        )
OLEMAUN, FELIPE FARLEY,                     )
SCOTT DANNER and KENNETH                    )      3:20-cv-00058-RRB
ROBBINS,                                    )
                                            )
       Defendants.                          )
                                            )

                      MOTION AND MEMORANDUM TO DISMISS

       Defendants North Slope Borough (“the Borough”), Harry Brower (“Brower”), Forest

Olemaun (“Olemaun”), Felipe Farley (“Farley”), Scott Danner (“Danner”) and Kenneth Robbins

(“Robbins”)(collectively these parties are referred to as “the Defendants”) move to dismiss the

above captioned action pursuant to Federal Rule of Civil Procedure 12(b)(3). Plaintiff Laura

Russell (“Russell” or “Plaintiff”) has filed suit in this court making numerous claims regarding

employment discrimination and/or harassment against Defendants. The allegations in Russell’s

complaint arise from Russell’s employment with the Borough as an assistant borough attorney in

Utqiagvik, Alaska, 720 miles north of Anchorage. Russell’s choice of federal court in Anchorage

MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                    Page 1 of 17
        Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 1 of 52
as the forum to adjudicate her claims presents enormous logistical challenges and costs. Moreover,

Utqiavgik has a strong community interest in the litigation of her allegations – an interest not

shared by Anchorage residents. Given that an adequate alternative forum exists in the Alaska

Superior Court in Utqiagvik, and the private and public interest factors all weigh heavily in favor

of litigation in Utqiagvik, this court should dismiss Russell’s suit under the doctrine of forum non

conveniens.1

    I.      Facts

    Russell has brought multiple claims against Defendants, including claims for alleged

discrimination and retaliatory termination.2 While Russell’s factual allegations are false, it is

important to note that every factual allegation made by Russell is alleged to have occurred in

Utqiagvik.3

         At trial, Defendants will defend against Russell’s unfounded claims by demonstrating that

she was terminated for serious lapses in professional judgment, violations of the Alaska Rules of

Professional Conduct, misuse of her position as Assistant Borough Attorney and the office of the

Chief of Police, and for interfering, contrary to North Slope Borough Code, in the hiring processes

of the NSB Police Department that involved her sister. All witnesses and evidence concerning

these matters are located in Utqiagvik.

         a. Witnesses in Utqiagvik Will Testify Regarding Russell’s Relationship with the Former
            Police Chief Travis Welch
         One issue that will be determined at trial will be the nature of Russell’s relationship with

the former Police Chief, Travis Welch. Defendants and other witnesses employed by the Borough


1
  The Defendants waive a statute of limitations defense should the court dismiss this matter and
Russell refile in Utqiagvik Superior Court.
2 See, First Amended Complaint, at ¶¶49-72.
3
  Id., at ¶¶1-49.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                         Page 2 of 17
          Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 2 of 52
(including current and former employees of the Police Department) will testify that Russell formed

a close relationship with Police Chief Welch and spent a substantial amount of time with him.

These witnesses will testify that Police Chief Welch’s vehicle was often located at Russell’s abode

after work hours, in the evenings, and on weekends.4 Police Chief Welch had such a favored status

with Russell that she kept a reserved seat for him in her office at the Borough Law Department. 5

Russell and Police Chief Welch prepared a document by which the Borough Police Department

deputized Russell, purporting to create a new position, the “office of Police Lawyer” and which

gave her “arrest powers” and authorizations for “use of force at the direction of Chief Welch.” 6

       Russell’s relationship with Police Chief Welch was such that it drew the ire of his wife at

the time, Kandace Welch, who had five children with the Police Chief. Russell filed for a

restraining order against Kandace Welch. 7 From these pleadings, it is clear that Kandace Welch

deemed Russell responsible for “stealing her man.” 8 Russell accused Kandace Welch of

anonymously leaving poisoned banana bread at her doorstep “with intentions to punish me.” 9

       Russell’s relationship with Police Chief Welch was problematic for the Borough and

contributed to its decision to terminate her employment. One of Russell’s job duties as an Assistant

Borough Attorney was to advise the Borough Police Department concerning personnel matters,

and their relationship created at a minimum the appearance of a conflict of interest. As noted in

Russell’s own complaint, “[w]hen a disgruntled police officer filed a grievance against the Chief




4
  See, Affidavit of Brian J. Stibitz, at ¶2.
5
  See, Exhibit 1, Chair Photo.
6
  See, Exhibit 2, Oath of Office.
7
  See, Exhibit 3, Motion for Restraining Order.
8
  Id.
9
  Id.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                        Page 3 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 3 of 52
of Police, the disgruntled employee included in his grievance the false suggestion that Plaintiff and

the Chief of Police were engaged in a sexual relationship.” 10

       At trial, the nature of Russell’s relationship with Police Chief Welch will be a primary

issue. If such a relationship existed, it would be a violation of Rule 1.8 of the Alaska Rules of

Professional Conduct, and one of many reasons that Russell’s termination was justified. None of

the witnesses with knowledge of this issue are located in Anchorage, and all are located in

Utqiagvik.

        b. Witnesses in Utqiagvik Will Testify Regarding Russell’s Abuse of Her Position and
           the Office of the Police Chief

       Russell is a foster parent. Russell wanted her foster child to be placed into the Barrow Early

Learning Center (BELC), an educational and care providing facility administered by the Borough,

which has limited availability. On September 8, 2017, Russell was advised by the BELC

Supervisor that there was no longer space available at BELC for her foster child. 11 After being told

there was no space at BELC for her foster child, Russell travelled to BELC’s offices in a police

car with Police Chief Welch and an Office of Children’s Services (OCS) worker to question why

her foster child did not have a placement in the program. 12

       Russell, Police Chief Welch and the OCS worker asked the BELC supervisor to call the

family that had filled the last remaining slot in the BELC program, and advise the family that the

placement of their child had been a mistake, thereby creating an opening for Russell’s foster

child.13 The BELC supervisor refused to take this action, as doing so went against BELC’s first




10
   See, First Amended Complaint, at ¶26.
11
   See, Exhibit 4, March 7, 2018 E-mail from Nicole Watson.
12
   Id.
13
   Id.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                         Page 4 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 4 of 52
come, first served policy.14 Russell, Police Chief Welch and the OCS worker told the BELC

supervisor that they would contact her supervisor, the Health Department Director, to force her to

take the requested action.15 Although the Health Department Director was not contacted, the BELC

supervisor nonetheless arranged for Russell’s foster child to attend the program part-time. 16 The

BELC supervisor’s account of the incident has been confirmed by another NSB employee. 17

       Russell’s abuse of her office and that of the Police Chief, to intimidate BELC employees

into creating a space for her foster child, was another issue which led to her termination. Vasha

Davis and Nicole Watson, who will testify regarding this incident, are located in Utqiagvik.

       Russell continued to abuse her position and that of Police Chief Welch, and took further

actions that led to her termination. A foster child was placed with Russell pursuant to a program

administered by the Native Village of Barrow Tribal Court. A prior foster parent of the child was

receiving benefit checks through a program administered by Arctic Women in Crisis (AWIC).

Russell claimed entitlement to the checks issued by AWIC to the previous foster parent, and used

her relationship with Police Chief Welch to subvert standard police protocol and the due process

requirements afforded to the previous foster parent of the child. 18

       According to a memorandum filed by the Acting Police Lieutenant, a police “agency

assist” was performed at the request of Police Chief Welch, during which benefit checks were

obtained by the police from the previous foster parent, and given to Russell. 19 According to the

memorandum, the police department had never before performed an agency assist on account of



14
   Id.
15
   Id.
16
   Id.
17
   See, Exhibit 5, March 7, 2018 E-mail from Vasha Davis. It is evident from this e-mail that the
BELC employees felt intimidated by Police Chief Welch’s presence.
18
   See, Exhibit 6, March 8, 2018 Memorandum by Scott Sharpe.
19
   Id.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                      Page 5 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 5 of 52
alleged welfare fraud.20 The protocol for recovering such checks, if they were in fact fraudulently

obtained, would be to refer the matter to AWIC, at which time AWIC would decide whether to

file a complaint.21 If AWIC filed a complaint, the police would then perform an investigation to

determine whether criminal charges were appropriate. 22 None of these protocols were followed,

and Russell was able to obtain the benefit checks without affording the prior foster parent due

process. Moreover, the NSB police “shortcut the evidence processing procedure and released the

benefit checks” so that Russell could obtain the checks prior to her flight on March 4, 2018. 23

Russell was terminated days after this event. Evidence and witnesses relating to this incident,

which contributed to the Borough’s decision to terminate Russell, are located in Utqiagvik.

        c. Utqiagvik Witnesses Will Testify that Russell Violated Borough Code By Intervening
           in the Hiring Process Involving Her Sister
       The record establishes that both Russell and Police Chief Welch intervened in the hiring

process on behalf of Beth Russell, who had applied for a job within the police department.

Russell’s sister, Beth Russell, applied for the position as a police dispatcher at the NSB Police

Department. According to Beth Russell, she applied for the position in December 2017, and was

subsequently interviewed on February 9, 2018. 24

       Belinda Glastetter, the Police Dispatch Supervisor, was the hiring manager responsible for

conducting interviews on behalf of the Police Department. Ms. Glastetter was approached by

Police Chief Welch, who recommended that she hire Beth Russell for the dispatcher position. 25


20
   Id.
21
   Id.
22
   Id.
23
   Id. Perhaps not coincidentally, Russell travelled to Anchorage on March 4, 2018 to attend a
conference that was also attended by Police Chief Welch.
24
   See, Exhibit 7, Beth Russell ASCHR Complaint. Contrary to the allegations in Beth Russell’s
complaint, the NSB Police Department had not refused to accept Beth Russell’s application. To
the contrary, as of March 8, 2018, the Department was still considering her application.
25
   See, Exhibit 8, March 8, 2018 Memorandum by Belinda Glastetter.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                       Page 6 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 6 of 52
Ms. Glastetter was upset that Police Chief Welch attempted to influence her hiring decision and

conveyed this sentiment to the acting Deputy Police Chief. 26

       Russell had a legal duty to refrain from attempting to influence the Borough Police

Department’s hiring process involving her sister, as doing so created a conflict of interest. NSB

Code § 2.22.035 states:


              Substantial financial or private interest. A Borough employee shall not
              participate in an official action in which the employee or a member of
              the employee's immediate family has a substantial financial or private
              interest. A Borough employee shall disclose in narrative form to the
              designated ethics officer, the employee's financial or private interest in
              official action and the financial or private interest of any member of
              the employee's immediate family as defined in 2.22.140, if the
              employee's duties could influence the official action.


       As noted, it was no secret in Utqiagvik that Russell and Police Chief Welch had a close

relationship. Russell’s or Welch’s interference in the hiring process subjected the police

department to claims of favoritism/nepotism, and exposure to potential liability to other qualified

applicants.

       Despite her ethical and legal duties, Russell did not refrain from attempting to influence

the hiring process involving her sister. According to Russell, she contacted Ken Robbins on

multiple occasions regarding the hire of her sister Beth Russell. 27 While the NSB had not yet even

filled the position of dispatcher, or made a decision on whether to hire Beth Russell, Laura Russell

accused the police department of discriminatory hiring practices, presumably to pressure the




26
   Id.
27
   See, Exhibit 9, March 6, 2018 E-mail from Laura Russell to Felipe Farley, Deano Olemaun
and Harry Brower. “I have attempted multiple times to speak with Ken Robbins about these
issues but he has refused to talk to me on an timely basis…”
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                          Page 7 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 7 of 52
department into hiring her sister.28 On March 6, 2018, Russell sent an e-mail to Borough Attorney

Felipe Farley, former Borough Chief Administrative Officer (CAO) Deano Olemaun, and Borough

Mayor Harry Brower.29 In the e-mail, Russell notified the Borough that she had initiated a

complaint on behalf of her sister and against the Borough before the Alaska State Commission for

Human Rights (ASCHR).30 In the e-mail, she stated that she “notified the Commission that

Director Leavitt has illegally discriminated and retaliated in the hiring process involving [her]

sister Beth Russell (who was interviewed with both NSBPD and A&F.)” 31 The record indicates

that Beth Russell filed a complaint with ASCHR on March 7, 2018. 32 However, as of March 7,

2018, the NSB still had not filled the position of police dispatcher, and had not ruled out Beth

Russell as a candidate.33 On March 7, 2018, Ms. Russell was terminated by the NSB.34

        d. Utqiagvik Witnesses Will Testify Russell Assisted Her Sister, and Others, In Making
           Legal Claims Against Her Own Client
        On March 7, 2018, Laura Russell assisted her sister Beth Russell in filing a complaint

against her own client, the Borough, before ASCHR. 35 Regardless of the merits of Russell’s

allegations about discrimination in the police department hiring process (which are false),

Russell’s self-proclaimed actions were breach of her ethical duties to her client. As an Assistant

Borough Attorney, Russell represented the Borough, and the Police Department in particular, in


28
   Id.
29
   Id.
30
   Id.
31
   Id.
32
   See, Exhibit 7, Beth Russell ASCHR Complaint.
33
   See, Exhibit 8, March 8, 2018 Memorandum by Belinda Glastetter.
34
   That same day, Ms. Russell made a Facebook post regarding her termination. In the Facebook
post, she stated she was fired because “I refused to endorse discriminatory practices, I refused to
help the Borough cover up a terrible crime, and then I committed the ultimate sin of reporting
sexual harassment and gender discrimination.” See, Exhibit 10, Laura Russell March 7, 2018
Facebook Post. Ms. Russell’s public allegations (against her own client) clearly are not supported
by the facts, as the Police Department had not even filled the dispatcher position at that juncture.
35
   See, Exhibit 9, Beth Russell ASCHR Complaint.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                        Page 8 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 8 of 52
an attorney-client capacity. Russell, while representing the Borough, assisted her sister in filing an

ASCHR complaint against her own client. There is no question she was engaged in a conflict of

interest expressly prohibited by Alaska Rule of Professional Conduct 1.7(a). 36

       Not only did she represent her sister in filing a complaint against her own client before

ASCHR, she also contacted other Borough employees and encouraged them to file complaints

against her own client. Russell, while employed as an attorney for the Borough, contacted a former

Borough employee, Christine Hildebrand, in order to persuade and assist her in filing a grievance

against the Borough.37 According to Ms. Hildebrand, Ms. Russell called her on her cell phone on

March 7, 2018, despite the fact that Ms. Hildebrand and Ms. Russell are not close acquaintances. 38

Ms. Russell told Ms. Hildebrand that she should file a complaint against the Borough before

ASCHR.39

       Russell also contacted James “Hina” Kilioni and offered to assist him in filing a complaint

against the NSB before the ASCHR.40 To the extent that Ms. Russell, while representing the NSB,

advised Mr. Kilioni to file a complaint against the NSB before ASCHR, she was engaged in a

conflict of interest prohibited by Alaska Rule of Professional Conduct 1.7(a). Evidence and

witnesses relating to these incidents, which contributed to the Borough’s decision to terminate

Russell, are located in Utqiagvik.




36
    Rule 1.7(a) states: “a lawyer shall not represent a client if the representation involves a
concurrent conflict of interest. A concurrent conflict of interest exists if: the representation of one
client will be directly adverse to another client.”
37
   See, Affidavit of Brian J. Stibitz.
38
   Id.
39
   Id.
40
   Id.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                          Page 9 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 9 of 52
           e. Utqiagvik Witnesses Will Testify Regarding the Work Environment at the Borough

           Much of Russell’s Amended Complaint make allegations concerning the work

environment at the Borough.41 To disprove Russell’s allegations, the Borough will call over a

dozen employees from the Borough to describe the work environment at the Borough. Moreover,

in a letter from Russell’s prior counsel, Russell named 14 individuals residing in Utqiagvik that

she claims are “known to have engaged in defamatory, retaliatory and harassing behavior towards

and about Ms. Russell…”42 The Borough expects these witnesses to testify at trial as well.

     II.     Argument

     A party seeking dismissal on the grounds of forum non conveniens must demonstrate two

things: First, that an adequate alternative forum exists; second, that that the balance of “private

and public factors” favors dismissal.43 As discussed below, an adequate alternative forum clearly

exists in the form of the Alaska Superior Court in Utqiagvik. Although it is “rare,” a federal court

may dismiss a case under the doctrine of forum non conveniens in order for the case to be heard in

a more convenient state court.44 Russell’s case, filed in Anchorage federal court, 720 miles away

from Utqiagvik, the site of all her claims, presents exactly this rare situation.

     Utqiagvik Superior Court is a court of general jurisdiction45 and may hear the questions

presented in Russell’s suit. Moreover, the remedies Russell seeks are available in Alaska Superior

Court. The private and public factors test strongly favors dismissal because Russell’s allegations

all stem from events which took place in Utqiagvik, all evidence related to the case, whether




41
   See, Amended Complaint, at ¶¶1-49.
42
   Exhibit 11, April 13, 2018 letter from Sarah Bloom to Harry Brower and Felipe Farley.
43
   Loya v. Starwood Hotels & Resorts Worldwide, Inc., 583 F.3d 656, 664 (9th Cir. 2009).
44
   Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp., 549 U.S. 422, 430, (2007)
45
   AS 22.10.020.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                       Page 10 of 17
           Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 10 of 52
documentary or testimonial is in Utqiagvik. Jury duty would be imposed on Anchorage residents,

whose community has no relation to the litigation. Finally, the community of Utqiagvik has a

strong interest in the outcome of litigation involving serious allegations against its local

government (an interest that Anchorage residents do not share). There is simply no reason this

case should be litigated in the U.S. District Court in Anchorage and every part of the analysis

means the case should be dismissed pursuant to forum non conveniens and heard in Utqiagvik.

           a. An Adequate Alternative Forum Exists in Utqiagvik.

       The first question in any forum non conveniens analysis is whether an adequate alternative

forum exists. In conducting this analysis, the “key determination” is whether “the remedy

provided by the alternative forum is so clearly inadequate or unsatisfactory that it is no remedy at

all.”46 Although the moving party bears the burden of demonstrating that an alternative forum

exists, the plaintiff’s choice of their home forum should not be given “dispositive weight.” 47

Instead, “if the balance of conveniences suggests that trial in the chosen forum would be

unnecessarily burdensome for the defendant or the court, dismissal is proper.” 48

       In the instant case, an adequate alternative forum clearly exists in the form of the Alaska

Superior Court in Utqiagvik. Russell’s complaint raises no legal questions which cannot be

decided by that court as a court of general jurisdiction. 49 Moreover, Russell is an Alaska resident,

as are the Defendants50 and are therefore subject to the jurisdiction of Alaska state courts. Since

Russell and Defendants are all citizens of Alaska and subject to the jurisdiction of its state courts



46
   Creative Tech., Ltd. v. Aztech Systems Pte., Ltd., 61 F.3d 696, 701 (9th Cir. 1995) quoting
Piper Aircraft Co. v. Reyno, 454 U.S. 235, 256 (1981).
47
   Piper Aircraft Co. v. Reyno, 454 at 266 (internal citations omitted).
48
   Id.
49
   AS 22.10.020(a).
50
   See, First Amended Complaint, ¶¶4-10.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                        Page 11 of 17
        Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 11 of 52
there is no question of diversity of citizenship. 51 Finally, Russell requests damages, including

punitive damages, attorney fees and costs, and other “just and proper” relief. 52 The relief Russell

requests is all available to her in Alaska Superior Court. In sum, the Alaska Superior Court has

the jurisdictional power to hear Russell’s claims. Moreover, it is capable of granting the relief

Russell requests. The Alaska Superior Court in Uqtiagvik is clearly an “adequate forum” for

litigating Russell’s claims, given that the “key determination” is whether the alternative forum

provides adequate remedies to Russell. Other than Russell’s physical presence in the city, there

is no justifiable reason for litigation in this case to take place in Anchorage.

           b. The Balance of Private and Public Factors Heavily Favors Dismissal.

       The second part of a forum non conveniens analysis turns on whether “the balance of

private and public interests favors dismissal.”53 These factors all weigh in favor of the dismissal

so the case can be tried in Utqiagvik.

       i. The Private Interest Factors All Weigh in Favor of Dismissal.

       The private interest factors include:

       “(1) relative ease of access to sources of proof; (2) the availability of compulsory process
       for attendance of unwilling witnesses, and cost of obtaining attendance of willing
       witnesses; (3) possibility of viewing subject premises; (4) all other factors that render trial
       of the case expeditious and inexpensive.” 54

       Each of these factors weighs in favor of dismissal under forum non conveniens. All the

evidence, testimonial, documentary and otherwise, is in Utqiagvik. Other than Russell herself,

none of the relevant witnesses resides in Anchorage. Approximately 20 witnesses, 15 of which




51
   28 USC § 1332(a)(1).
52
   See, First Amended Complaint at p.16.
53
   Loya, supra, at 664.
54
   Creative Tech., Ltd. v. Aztech System Pte., Ltd., 61 F.3d 696, 703 (9th Cir. 1995).
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                        Page 12 of 17
        Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 12 of 52
are the Borough’s staff, would need to be flown from Utqiagvik to Anchorage because Russell’s

case is based almost entirely on allegations stemming from her workplace environment with the

Borough.55 Moreover, none of the documentary evidence necessary to litigate this case is located

in Anchorage. Documentary evidences such as Russell’s employment records, correspondence

and memoranda regarding her history with the Defendants is all in Utqiagvik. Foundational

witnesses and records custodians are all in Utqiagvik. Both Russell and the Defendants would

pointlessly spend their resources accessing the evidence for this case in Utqiagvik, and transporting

it to Anchorage, limiting their respective abilities to effectively litigate this case. The first factor

of the private interest test weighs in favor of a forum non conveniens dismissal so that this case

may be litigated in Utqiagvik.

        All witnesses other than Russell are in Utqiagvik or outside Anchorage. To the extent any

are unwilling to testify – and it is very unlikely any are given the community interest in this case

– service of process will be far less onerous for both sides if this case is litigated in the Utqiagvik

Superior Court. No arrangements would have to be made for flights, food and lodging for nearly

all of the witnesses to come to Anchorage.       With respect to the third factor, all events Russell

complains of took place in Utqiagvik, which favors dismissal under this factor as well. By any

measure, the first three private interest factors favors litigation in Utqiagvik.

        Finally, litigation in Utqiagvik would obviate the expense of flying witnesses to

Anchorage. Again, all the witnesses involved in this litigation live in Utqiagvik or outside of

Anchorage, and all would need to be flown to Anchorage for this litigation. Again, the remedies

Russell requests could easily by obtained through the Alaska Superior Court in Utqiagvik.

Litigation in Anchorage would be both very, and unnecessarily, expensive for all parties.


55
  See, e.g. Exhibit 12, which names 14 likely witnesses. The Borough anticipates even more
will be necessary to establish its defenses.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                          Page 13 of 17
        Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 13 of 52
       By the same token, litigation in Anchorage would be anything but expeditious. Witness

travel would need to be arranged, scheduled, and coordinated with those of the attorneys for both

parties. This coordination will cause unnecessary delays in the litigation, for no valid reason, and

would be mitigated if this litigation takes place in Utqiagvik. The fourth private interest factor

strongly favors dismissal.

       The private interest factors clearly favor a forum non conveniens dismissal. The evidence

underlying this litigation is entirely in Utqiagvik. The witnesses to Russell’s allegations almost

entirely reside in Utqiagvik. Russell was employed in Utqiagvik and no part of the underlying

events took place in Anchorage. Lastly, the logistics of transporting all the witnesses to Anchorage

for this litigation and the delay that would cause militate in strong favor of a forum non conveniens

finding. Alaska Superior Court in Utqiagvik can provide Russell the remedies she seeks. There

is no valid reason for this litigation to be heard in Anchorage. The private interest factors all

strongly favor dismissal.

       ii. The public interest factors all favor dismissal

       The public interest factors also all favor dismissal, to the extent each factor is applicable

to the instant case. The public interest factors include:

       “(1) administrative difficulties flowing from court congestion; (2) imposition of jury duty
       on the people of a community that has no relation to the litigation; (3) local interest in
       having localized controversies decided at home; (4) the interest in having a diversity case
       tried in a forum familiar with the law that governs the action: (5) the avoidance of
       unnecessary problems in conflicts of law.” 56
       First, court congestion and administrative difficulties are simply not a concern, should

this case be litigated in Utqiagvik. Per the Alaska Court System, Utqiagvik Superior Court had a




56
   Id., at 703-704.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                        Page 14 of 17
        Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 14 of 52
total of 297 filings, or 1.3% of the total superior court case filings in the Alaska Court System. 57

In comparison, the Anchorage Superior Court had 10,977 filings, or 46.9% of Alaska superior

court filings.58 Dismissal would not cause congestion or administrative difficulties, given that

Utqiagvik Superior Court hears just over one percent of the total cases filed in Alaska superior

court.

         The second and third factors also strongly favor dismissal. Russell’s case implicates the

most important and fundamental functions of the local government of Utqiagvik: its mayor, the

leadership of its police department and law enforcement agencies, its legal department, and even

its child welfare services. The community has a strong interest in having this controversy litigated

and decided in Utqiagvik given the questions Russell raises regarding the community’s

government. The community of Anchorage, on the other hand, does not share this interest. Its

juries should not be burdened by litigation that has no relation to its community. The community

concerns and interest in the highly localized controversies at the heart of Russell’s case do not

exist for Anchorage juries. These factors all strongly weigh in favor of dismissal and against the

litigation of this matter in Anchorage.

         The fourth and fifth factors also weigh in favor of dismissal, to the extent they apply at all.

Unlike in Piper, this case would not be heard in a foreign court if dismissal is granted so conflicts

of law concerns are not applicable. Rather, Utqiagvik Superior Court is a competent court of

general jurisdiction in the United States and is fully capable of adjudicating Russell’s claims.

These final factors are either non-applicable or weigh in favor of dismissal. Like the private

interest factors, each public interest factor weighs in favor of dismissal.


57
   “Alaska Court System Annual Report FY 2019,” available online at
https://public.courts.alaska.gov/web/admin/docs/fy19.pdf, at p.85 and accessed September 11,
2020.
58
   Id.
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                          Page 15 of 17
         Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 15 of 52
    III.     Conclusion

    There is no good or even valid reason for this case to be litigated in Anchorage and every

reason for it to be heard in Utqiagvik. Utqiagvik Superior Court provides a more than adequate

forum for this litigation. Every factor to be considered in a forum non conveniens analysis weighs

in favor of dismissal so that this case may be heard in Utqiagvik. The court should grant the

Defendants’ motion so that this case may be heard in the community it directly affects, rather than

in a community with no interest in it.




DATED at Anchorage, Alaska this 14th day of September, 2020

                           REEVES AMODIO LLC Attorneys
                           for Defendants

                           /s/ Brian J. Stibitz
                           AK Bar No.0196043


                           /s/ Kevin Boots
                           AK Bar No.0912090


 Certificate of Service:

 The undersigned certifies that the foregoing document was served via email
 through the ECF-system, on the following on this 14th day of September 2020.

 Timothy W. Seaver
 Seaver & Wagner, LLC
 500 L Street, Suite 5001
 Anchorage, AK 99501
 tseaver@seaverwagner.com
 gmichaelson@seaverwagner.com

 Jonathon A. Katcher
 Pope & Katcher
 421 West 1st Avenue, Suite 220
MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                                      Page 16 of 17
           Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 16 of 52
Anchorage, Alaska 990501
jakatcherak@gmail.com
salto@alaska.net


_/s/Tayler Haag
Legal Assistant




MOTION TO DISMISS
RUSSELL v. NORTH SLOPE BOROUGH, ET AL
3:20-CV-00058-RRB                                                  Page 17 of 17
       Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 17 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 18 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 19 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 20 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 21 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 22 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 23 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 24 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 25 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 26 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 27 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 28 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 29 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 30 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 31 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 32 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 33 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 34 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 35 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 36 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 37 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 38 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 39 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 40 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 41 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 42 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 43 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 44 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 45 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 46 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 47 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 48 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 49 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 50 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 51 of 52
Case 3:20-cv-00058-RRB Document 13 Filed 09/14/20 Page 52 of 52
